DETAILED ACTION
This office action is in response to applicant’s amendments filed on 04/25/2022.
Currently claims 1-14 and 21-26 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Regarding election/restriction of claims 1-14 and 21-26, the applicant argued on record that there is no difference between the manufacturing methods of claims 1-7, claims 8-14 and claims 21-26. Therefore, applicant requested the examiner to prosecute the withdrawn claims 21-26. 
Based on applicant’s arguments, the examiner hereby withdraws the restriction requirements along with the Non-Final office action of 01/19/2022 for the newly added claims. Claims 21-26 will be prosecuted in the current office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 was filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0048868 A1 (Kim) and further in view of US 2021/0043654 A1 (Yoo).
Regarding claim 8, Kim discloses, a method of manufacturing a semiconductor device, the method comprising: 
forming an alternating stack (110; mold stack structure) of first dielectric materials (111; insulating layer) and sacrificial materials (112; sacrificial layer) (Fig. 4; [0060]); 
forming a first portion (as annotated on Fig. 12) of a first word line (WL; Fig. 1A; [0047]) within the alternating stack (110), the forming the first portion of a first word line comprising: 
etching a first trench (120; through hole) in the alternating stack (110; mold stack structure) (Fig. 4; [0060]); 

    PNG
    media_image1.png
    529
    697
    media_image1.png
    Greyscale

forming first recesses (121; Fig. 4; [0061]) by recessing first portions (as annotated on Fig. 4) of the sacrificial material (112) exposed within the first trench (120) (Fig. 4; [0061]); 
depositing a first conductive material (combination of 123/124/125/126/127; metal stopper/blocking insulating layer/charge storage layer/tunnel insulating layer/semiconductor pillar; Figs. 7-8; [0063] – [0069]) into the first recesses (121); and 
depositing a second material (128; filling layer; Fig. 8; [0068]) to fill a remainder of the first trench (120), wherein the second material (128) extends into each portion of the first trench (120) not filled by the first conductive material (combination of 123/124/125/126/127); and 

    PNG
    media_image2.png
    562
    680
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    617
    590
    media_image3.png
    Greyscale

forming a second portion (as annotated on Fig. 12) of the first word line (WL) within the alternating stack (110), 
the forming the second portion of the first word line (WL) comprising: 
etching a second trench (140) in the alternating stack (110) (Fig. 10; [0071]); 

    PNG
    media_image4.png
    537
    533
    media_image4.png
    Greyscale

forming second recesses (141; Fig. 11; [0074]) by removing a second portion (as annotated on Fig. 10) of the sacrificial material (112) exposed within the second trench (140) (Fig. 11; [0074]); 

    PNG
    media_image5.png
    534
    560
    media_image5.png
    Greyscale

depositing a second conductive material (143; electrode layer) into the second recesses (141) (Fig. 12; [0074]); and 
depositing a third dielectric material (146; isolation insulating layer; Fig. 13; [0076]) to fill a remainder of the second trench (140) (Fig. 13; [0076]).  

    PNG
    media_image6.png
    514
    491
    media_image6.png
    Greyscale

But Kim fails to teach explicitly, the second material is dielectric;  
However, in analogous art, Yoo discloses, the second material (160; filling material; Fig. 2A; [0051]) is dielectric ([0051]);

    PNG
    media_image7.png
    566
    468
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Yoo before him/her, to modify the teachings of a memory device with filler layer in the trench as taught by Kim and to include the teachings of filler layer being a dielectric layer as taught by Yoo since dielectric layer is a widely used filler layer and it helps avoiding shorting adjacent layers. Absent this important teaching in Kim, a person with ordinary skill in the art would be motivated to reach out to Yoo while forming a memory device of Kim. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 12, Kim discloses, the method of claim 8, further comprising planarizing the third dielectric material (146) after the depositing the third dielectric material (146) (Fig. 13; [0076]). 
	Note: Fig. 13 shows that insulating layer 146 is planarized and obviously it was done after depositing it. In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yoo as applied to claim 8 and further in view of US 2019/0067324 A1 (Zhang).
Regarding claim 9, the combination of Kim and Yoo fails to teach explicitly, the method of claim 8, further comprising removing a top layer of the first dielectric materials after the depositing the third dielectric material.  
However, in analogous art, Zhang discloses, the method of claim 8, further comprising removing a top layer of the first dielectric materials (304; nitride layer) after the depositing the third dielectric material (390; second filling structure) (Fig. 5D and 5E; [0100] – [0102]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Yoo and Zhang before him/her, to modify the teachings of a memory device with dielectric layer in the trench as taught by Kim and to include the teachings of removing top dielectric material after the depositing the dielectric material in the trench as taught by Zhang since it helps performing further processing steps of the device including a cover layer ([0102]). Absent this important teaching in Kim, a person with ordinary skill in the art would be motivated to reach out to Zhang while forming a memory device of Kim. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yoo as applied to claim 8 and further in view of US 2016/0148947 A1 (Seo).
Regarding claim 13, Kim teaches, the second dielectric material (124, part of composite layer 130 designated as second dielectric layer) includes aluminum oxide layer (Fig. 7; [0065]) but the combination of Kim and Yoo fails to teach explicitly, the method of claim 8, wherein the third dielectric material is different from the second dielectric material.  
However, in analogous art, Seo discloses, the third dielectric layer (145) is silicon oxide layer (Fig. 15A; [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim, Yoo and Seo before him/her, to modify the teachings of a memory device as taught by Kim and to include the teachings of third dielectric layer being silicon oxide layer as taught by Seo since Kim fails to teach the material of third dielectric layer, a person with ordinary skill in the art would be motivated to reach out to Seo while forming a memory device of Kim. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0051] that the claimed third dielectric material being different from the second dielectric material is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without it).  Also, the applicant has not shown that this would produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. On the contrary, the applicant used both ‘same’ and ‘different’ materials. Thus, using any one of them is not critical. 
With the teaching of Seo regarding silicon oxide being used as third dielectric layer, the combination of Kim, Yoo and Seo teaches, the third dielectric material (silicon oxide; Seo reference) is different from the second dielectric material (aluminum oxide; Kim Reference).
  
Claims 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0119047 A1 (Yoo).
Regarding claim 21, Yoo teaches, a method of manufacturing a semiconductor device, the method comprising: 
depositing a ferroelectric material (140; ferroelectric material; Fig. 8; [0081]) over a substrate (101; substrate; Fig. 8; [0072]); 
depositing a channel material (150; channel layer; Fig. 8; [0081]) over the ferroelectric material (140, on left and right surface), 

    PNG
    media_image8.png
    471
    491
    media_image8.png
    Greyscale

wherein a first dielectric material (160, left; filling layer, an oxide, nitride, or an oxynitride; Fig. 8; [0076]) extends away from a second side (left) of the ferroelectric material (140) opposite the first side (right) and 
wherein a second dielectric material (160, right; filling layer, an oxide, nitride, or an oxynitride; Fig. 8; [0076]) extends away from the second side (left) of the ferroelectric material (140), 

    PNG
    media_image9.png
    657
    741
    media_image9.png
    Greyscale

wherein a first conductive material (190; conductive material; Fig. 12; [0094]) extends away from the second side (left side) of the ferroelectric material (140) between the first dielectric material (160, left) and the second dielectric material (160, right), 
the first conductive material (190, left half portion) comprising a first bulk material (tungsten; [0094]) and a first glue layer (ruthenium; [0094]), and 
	Note: Both tungsten and ruthenium are acceptable conductive materials as per Specification para. [0063].
wherein a second conductive material (190, right half portion) extends away from the first conductive material (190, left half portion) between the first dielectric material (160, left) and the second dielectric material (160, right) (Figs. 8 and 12; [0076, [0094]), 
the second conductive material (190, right half portion) comprising a second bulk material (cobalt; [0094]) and a second glue layer (molybdenum; [0094]), 
the second glue layer being in physical contact with the first glue layer (since both first and second conductive materials are connected, glue layers obviously would be connected; Fig. 12; [0094]).  
Note: In MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. While Yoo did not explicitly teach the material for the first and second conductive materials but provided four conductive elements tungsten, ruthenium, cobalt and molybdenum. They are all good for conduction and choosing any two elements for the first and second conductive materials would be obvious.

Regarding claim 22, Yoo teaches, method of claim 21, further comprising forming a second ferroelectric material (as annotated on Fig. 12) in physical contact with the second conductive material (as annotated on Fig. 12) ([0081], [0094]).  

    PNG
    media_image9.png
    657
    741
    media_image9.png
    Greyscale



Allowable Subject Matter
Claims 10-11, 14 and 23-26 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 10, the closest prior art, US 2014/0048868 A1 (Kim), in combination with US 2016/0181259 A1 (Van) and US 2019/0067324 A1 (Zhang), fails to disclose, “the method of claim 9, wherein the removing the top layer of the first dielectric materials leaves a "U"-shaped opening, wherein sidewalls of the "U"-shaped opening comprise the first conductive material and the second conductive material”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 11, the closest prior art, US 2014/0048868 A1 (Kim), in combination with US 2016/0181259 A1 (Van) and US 2019/0067324 A1 (Zhang), fails to disclose, “the method of claim 8, wherein the removing the second portion of the sacrificial material exposes a portion of the first conductive material”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 14, the closest prior art, US 2014/0048868 A1 (Kim), in combination with US 2016/0181259 A1 (Van) and US 2019/0067324 A1 (Zhang), fails to disclose, “the method of claim 8, further comprising: removing the second dielectric material and the third dielectric material; etching the first conductive material and the second conductive material; depositing a ferroelectric material adjacent to the first conductive material and the second conductive material; and depositing a channel material adjacent to the ferroelectric material”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 23, the closest prior art, US 2020/0119047 A1 (Yoo), in combination with US 2014/0048868 A1 (Kim), US 2016/0181259 A1 (Van) and US 2019/0067324 A1 (Zhang), fails to disclose, “the method of claim 21, wherein a third dielectric material extends away from the second side of the ferroelectric material, wherein a third conductive material extends away from the second side of the ferroelectric material between the third dielectric material and the second dielectric material, the third conductive material comprising a third bulk material and a third glue layer, and wherein a fourth conductive material extends away from the third conductive material between the third dielectric material and the second dielectric material, the fourth conductive material comprising a fourth bulk material and a fourth glue layer, the fourth glue layer being in physical contact with the third glue layer”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 24, the closest prior art, US 2020/0119047 A1 (Yoo), in combination with US 2014/0048868 A1 (Kim), US 2016/0181259 A1 (Van) and US 2019/0067324 A1 (Zhang), fails to disclose, “the method of claim 21, wherein the first conductive material and the second conductive material collectively have a width of about 80 nm”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 25, the closest prior art, US 2020/0119047 A1 (Yoo), in combination with US 2014/0048868 A1 (Kim), US 2016/0181259 A1 (Van) and US 2019/0067324 A1 (Zhang), fails to disclose, “the method of claim 21, wherein the first conductive material and the second conductive material form a word line of a memory cell”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 26 is objected to due to its dependence on claim 25.

Claims 1-7 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2014/0048868 A1 to Kim teaches, a method of manufacturing a semiconductor device, the method comprising: 
etching a first trench (120; through hole) in a multilayer stack (110; mold stack structure), 
the multilayer stack (110) comprising alternating dielectric layers (111; insulating layer) and sacrificial layers (112; sacrificial layer) (Fig. 3; [0060]); 

    PNG
    media_image10.png
    593
    575
    media_image10.png
    Greyscale

depositing a first conductive material (material of 122; metal or metal silicide stopper material) within the first trench (120) (Figs. 6-8; [0062] – [0069]); 
filling a remainder of the first trench (120) with a first dielectric material (130; vertical structure; it includes 124, 126, and charge storage layer 125; Fig. 8; [0062] - [0068]), 

    PNG
    media_image3.png
    617
    590
    media_image3.png
    Greyscale

after the filling the remainder of the first trench (120), etching a second trench (140; trench) in the multilayer stack (110) (Fig. 10; [0071]); 
depositing a second conductive material (143; electrode layer) within the second trench (140) (Fig. 12; [0074]); 
filling a remainder of the second trench (140) with a second dielectric material (146; isolation insulating layer) (Fig. 13; [0076]);

    PNG
    media_image11.png
    586
    525
    media_image11.png
    Greyscale


etching the first conductive material (122) and the second conductive material (143) (Fig. 6 and 13; [0063], [0078]); and 
Note: The claim limitation does not require any particular sequence of etching, thus Kim teaches the limitation.
after the etching the first conductive material (122), depositing a channel material (127; semiconductor pillar; Fig. 9A; [0067]) into the first trench (120). 

    PNG
    media_image12.png
    459
    366
    media_image12.png
    Greyscale

However, neither Kim nor any cited prior art, appear to explicitly disclose, in context, filling a remainder of the first trench with a first dielectric material, the first dielectric material being a single dielectric material filling each part of the first trench that is not filled by the first conductive material; depositing the channel material happens after the etching of second conductive layer;
Specifically, the aforementioned ‘filling a remainder of the first trench with a first dielectric material, the first dielectric material being a single dielectric material filling each part of the first trench that is not filled by the first conductive material; depositing the channel material happens after the etching of second conductive layer,’ is material to the inventive concept of the application at hand to achieve improved aspect ratio of the columns of the memory array while twisting or collapsing of the features during formation is avoided using multiple-patterning process, thus improving device reliability.
Dependent claims 2-7 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-7 are also allowable.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0123061 A1 (Liu) - A three-dimensional memory device is disclosed including a plurality of bottom control gate lines, a plurality of bottom source lines, a stacked structure on the bottom source lines, a plurality of bit lines disposed on the stacked structure, and a plurality of pillar structures passing through the stacked structure. The stacked structure includes a plurality of stacked layers insulated from one another and respectively located at different levels. Each stacked layer includes a plurality of word lines. Each word line and the corresponding pillar structure, which is connected between the corresponding bit line and the corresponding bottom source line, define a memory cell. 
2. US 2021/0391315 A1 (Zhang) - A three-dimensional (3D) memory device is disclosed including a memory stack including interleaved conductive layers and dielectric layers, a plurality of channel structures each extending vertically through the memory stack, a conductive layer in contact with source ends of the plurality of channel structures, a first source contact electrically connected to the channel structures, and a second source contact electrically connected to the channel structures.
3. US 2020/038103 A1 (Kim) - A memory device is disclosed including a first memory cell array including first memory cells stacked vertically on a first memory cell array region of a top surface of a substrate, a second memory cell array including second memory cells stacked vertically on a second memory cell array region of the top surface, first word lines coupled to the first memory cells and including a subset of first word lines and remaining first word lines, second word lines coupled to the second memory cells and including a subset of second word lines and remaining second word lines.
4. US 2016/0163686 A1 (Lee) - A semiconductor device is disclosed including a substrate with a cell region and a peripheral region, a gate stack including gates stacked on the cell region of the substrate. One edge portion of the gate stack may have a staircase structure. The semiconductor devices also include a channel that extend through the gate stack and is enclosed by a memory layer and two dummy patterns on the substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/30/2022